In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-17-00247-CR


                         DAVID CHANCE PUTMAN, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 223rd District Court
                                      Gray County, Texas
                 Trial Court No. 9865, Honorable Phil N. Vanderpool, Presiding

                                      January 11, 2018

                              MEMORANDUM OPINION
                      Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant David Chance Putman appeals from the judgment through which the trial

court revoked his community supervision and sentenced him to a term of imprisonment

of two years. In presenting this appeal, counsel has filed an Anders1 brief in support of

his motion to withdraw. We will affirm the court’s judgment and grant counsel’s motion to

withdraw.




      1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       In 2014, appellant was indicted for the offense of theft of property of a value less

than $1500.2 The indictment included appellant’s previous convictions. In 2016, as part

of a plea agreement with the State, appellant pleaded guilty to the offense as charged.

In exchange, appellant was placed on community supervision for a period of three years.

His community supervision was subject to certain terms and conditions.


       In 2017, the State filed a motion to revoke community supervision alleging

appellant had violated several conditions of his community supervision. The trial court

held a hearing on the State’s motion.       Appellant pleaded “not true” to the State’s

allegations but admitted to several of the State’s allegations during the State’s cross-

examination of him during the hearing.


       Two other witnesses testified at the hearing. A police officer testified to his March

2017 traffic stop of appellant because appellant was driving without a driver’s license.

Appellant’s community supervision officer testified to appellant’s several violations of the

terms of his community supervision. Those violations included a positive drug test and

appellant’s admission to use of methamphetamine, failure to report as required, failure to

pay fines, fees and costs, failure to complete community service hours, and failure to

complete required counseling.


       At the conclusion of the hearing, the trial court found appellant violated the

provisions of his community supervision as alleged by the State and sentenced appellant

to imprisonment for a term of two years and imposed against him the originally-assessed

fine of $1000.



       2   TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West Supp. 2017).

                                             2
       In support of his motion to withdraw, appellant’s appellate counsel has certified he

has conducted a conscientious examination of the record, and in his opinion, it reflects

no potentially plausible basis for reversal of appellant’s conviction. Anders, 386 U.S. at

744-45; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel discusses

why, under the controlling authorities, the record supports that conclusion. High v. State,

573 S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has further demonstrated he has

complied with the requirements of Anders and In re Schulman by (1) providing a copy of

the brief to appellant, (2) notifying him of his right to review the record and providing him

with a copy of the appellate record, and (3) informing him he may file a pro se response

if he desired to do so. In re Schulman, 252 S.W.3d at 408; see Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014) (specifying appointed counsel’s obligations on filing a motion

to withdraw supported by an Anders brief). By letter, this Court granted appellant an

opportunity to exercise his right to file a response to counsel’s brief. Appellant did not file

a response.


       We have conducted our own review of the entire record to assess the accuracy of

counsel’s conclusions and to independently determine whether there are any non-

frivolous issues that were preserved in the trial court and which might support the appeal.

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re

Schulman, 252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We have found no such issues.


       After carefully reviewing the appellate record and counsel’s brief, we conclude

there are no plausible grounds for appellate review. Bledsoe v. State, 178 S.W.3d 824,



                                              3
826-27 (Tex. Crim. App. 2005). We therefore affirm the trial court’s judgment and grant

counsel’s motion to withdraw.3 TEX. R. APP. P. 43.2(a).




                                                        James T. Campbell
                                                           Justice



Do not publish.




       3 Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review with the Court of Criminal Appeals. TEX. R. APP.
P. 48.4.

                                             4